Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-7, 21 are considered allowable over the prior art, as the prior art does not teach a method of avoiding unnecessary safety brake actuation in an elevator system comprising:
determining whether a true overspeed or overacceleration condition of an elevator car is present; and activating the electronic safety actuator if a true overspeed or overacceleration condition of the elevator car; obtaining data with at least one sensor associated with an electronic safety actuator:
monitoring various operating conditions of the elevator car: determining if the electronic safety actuator was activated during the various operating conditions: and determining if activation of the electronic safety actuator was a false trip.
Claims 8-14 are considered allowable over the prior art, as the prior art does not explicitly teach a method of avoiding unnecessary safety brake actuation in an elevator system comprising: determining whether a true overspeed or overacceleration condition of an elevator car is present; and avoiding  activation of the electronic safety actuator if a true overspeed or overacceleration condition of the elevator car is not present. 
Claims 15-20 are considered allowable over the prior art, as the prior art does not teach a method of avoiding inadvertent resetting of a safety brake of an elevator system, the method comprising obtaining data with at least one sensor associated with an electronic safety actuator; and determining whether resetting of a safety brake is made based on an algorithm that compares the data .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837